DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 fails to clearly and precisely define the metes and bounds of the claimed invention.  Claims 1-9 fails to include transitional phrases such as comprising, consisting of, or consisting essentially of, thus, the scopes of claims 1-9 are unclear.  
Claims 1-6 discloses a receptacle, it is unclear if the receptacle is part of the claimed plane plate, or just is a part of the pressing tool or the press.  Clarification and/or explanation is needed.  
Claims 1 and 9 also disclose “wherein the first centerline (21) runs at least partially at a first angle (22) of at least 10 angular degrees and of at most 80 angular degrees in relation to the 
Claims 1, 7 and 9 disclose the phrase: “at least one at least partially cylindrical guiding face which for contacting a guide column is parallel with the axial direction.” It is unclear what “at least one at least partially cylindrical guiding face” is or what a partially cylindrical guiding face is. It is also unclear if the cylindrical guiding face is part of the lifting cylinder or of the plane plate. 
Claim 2 discloses that “the first region in the radial direction extends across a first extend which is at least 10% of a smallest spacing…”. It is also unclear what is, or how to determine, the smallest spacing or what is the lower limit of the first extend.  Can the first extend or the smallest spacing be zero?
Claims 3 and 4 disclose that “a second/third centerline runs at a second/third angle of at least 10 angular degrees”. It is unclear what’s the upper boundary of the second angle. 
Claim 7 discloses that “the plane plates are disposable so as to be at least partially mutually overlapping”.  What is at least partially mutually overlapping? 
Claim 9 discloses “[u]se of a plane plate in a pressing tool of a press…”.  It is unclear what is claimed here.  If they are the method claims, please provide specific method steps.  It they are apparatus or product claims, please indicate so.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU KHANH T NGUYEN/Examiner, Art Unit 1743